Taliaferro, J.
This is an action brought by the plaintiffs against the defendant and others, owners of the steamer “Aline,!’ for the value of eighty-seven calves shipped by them on the steamer destined to New Orleans, and which they allege the defendants failed to deliver according to their agreement. They claim eight hundred and seventy dollars, the value of' the stock and interest on the amount claimed.
The answer is a general denial of the plaintiffs’ allegations. Judgment was rendered in favor of the plaintiffs for five hundred and twenty-two dollars with legal interest from judicial demand.'
The defendants have appealed.
The facts seem to he that the cattle were shipped on the steamer at or near the town of Washington on the Courtableau, and that finding great difficulty at the low stage of water then existing to pass bars and other obstructions at a lower portion of the bayou called “Little Devil, ” the cattle were turned off the boat to lighten her. Tho country around for a considerable distance being low, marshy and uninhabited *680tbe cattle wandered oil without any'effort being made by the managers of the boat to have them taken care of.
It is shown that it is not usual for boats to give bills of lading for freight of this kind; it appears that boats wore in the lrabit generally of transporting boot cattle lto New Orleans on this route, and that the plaintiffs’ lot of calves was taken on board the Aline for (ho purpose of being carried to that market. A witness, formerly a clerk on board the steamer, testifies that the steamers “Ahne” and “Ferret” “never gave receipts for stock and never were responsible for the lives of stock shipped thereon.”
This he states further “ is a well understood regulation followed by itll 'steamboats in the cattle trade-,” and adds that he is sure the boats named never made an exception.
This is the only witness who mentions such a usage as the one he spoke of, and we are unable to find that a knowledge of the existence of such a regulation, even if available for the defendants, was brought home to the plaintiffs.
The officers in charge of the steamer received the stock on board with full knowledge of the impediments in the way of navigation, and of'the vexations which the “Little Devil” had in store for them. V/c see nothing in the defense which will justify an exemption of the dc-iendants from the responsibilities of common'carriers.
It is therefore ordered, adjudged and decreed that the judgment of the district Court be affirmed with costs. 10 An. 41-3; II An. 43, 427; 12 An. 783.